DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment and argument received in an RCE on 03/07/2022 has been considered. It is noted that claims 1, 17, and 26 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 13-18, and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Titus (US 2010/0299640) in view of Gaston et al (US 2003/0064712).

Titus does not explicitly disclose receiving, from the server, a confirmation message comprising information on a plurality of participants of the at least one real world event, the plurality of participants comprising every participant of the real-world event.
In an analogous invention, Gaston et al teaches receiving, from the server, a confirmation message comprising information on a plurality of participants of the at least one real world event, the plurality of participants comprising every participant of the real-world event (see paragraph [0029], showing receiving and transmitting information, including location, etc., about all the participants in a real-world event).
It would have been obvious to a person of ordinary skill in the art before the invention was made to modify Titus’ avatar tracking in a virtual world as taught by Gaston’s interactive real-world event for the purpose of having a notification system with information of all the participants in the real-world event, such as the location of the gaming participant’s avatar in the event. This yields this expected result of increasing the participant’s enjoyment and satisfaction of the event.

Regarding claims 2 and 19: Titus discloses wherein the update information comprises the position of each participant (see figure 5; paragraphs [0007], [0015], [0030], and [0031]). 



Regarding claim 7: Titus discloses further comprising receiving a user selection for an appearance of the plurality of avatars (see paragraphs [0030] and [0031]). 

Regarding claim 8: Titus discloses wherein the at least one real world event is selected from the group comprising a horse race, an election, a football game, a soccer game, a hockey game, a basketball game, a golf tournament, a tennis match, a cricket match, Olympic games, a race, a scavenger hunt, e-sports, Robot Wars, Al robot competitions, virtual Al robot war, a poker tournament, or a flag football game (see paragraph [0001], showing a MMO game/e-sports). 

Regarding claims 9, 10: Titus discloses wherein the virtual environment is a representation of an environment in which the at least one real world event takes place; wherein the virtual environment is a representation of a different environment from an environment in which the at least one real world event takes place (see paragraph [0002]). 

Claims 4-6, 11-12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Titus (US 2010/0299640) in view of Gaston et al (US 2003/0064712) and Bennett (US 2017/0046921).
Regarding claims 4-6, 20, and 21: Titus discloses the invention substantially as claimed. However, Titus does not explicitly disclose wherein the information on each participant comprises a real name and an identifier for each participant; wherein mapping comprises associating an avatar with each identifier; wherein the update information comprises at least one identifier for the at least one participant.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Titus’ avatar tracking in a virtual world as taught by Bennett’s gaming device for the purpose of providing mapping and assigning of avatar to actual real-world participants, where identification associated with the participants is used to identify the avatars in the virtual world and hence provide tracking information to the users of the system. This yields the expected result of increasing the user’s enjoyment and satisfaction in the virtual world. 

Regarding claims 11-12: Titus discloses the invention substantially as claimed. However, Titus does not explicitly disclose further comprising: displaying, on the display of the client device, a user interface for receiving a user input indicating a bet on the real-world event; further comprising: receiving, through the user interface, the user input indicating the bet on the real-world event; and transmitting, to the server, information relating to the bet. 
In an analogous invention, Bennett teaches further comprising: displaying, on the display of the client device, a user interface for receiving a user input indicating a bet on the real-world event; further comprising: receiving, through the user interface, the user input indicating the bet on the real-world event; and transmitting, to the server, information relating to the bet (see paragraph [0048], showing a player making an input to place bets and credits towards game outcome).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Titus’ avatar tracking in a virtual world as taught by Bennett’s gaming device for the purpose of providing the player with an opportunity to place bets on outcome of the game, thereby increasing the .

Response to Arguments
Applicant’s arguments with respect to the limitation “receiving, from the server, a confirmation message comprising information on a plurality of participants of the at least one real world event, the plurality of participants comprising every participant of the real-world event” have been considered but are moot because the new ground of rejection and combination of references does not rely on the same rejection applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Further in response to the Applicant’s argument, paragraph [0029] of Gaston et al discloses: 
“[0029] The event processing module 310 processes the information as received from the real-time event information 340 and transmits the information to the participants. The information may include a request for participating in the event, a request for withdrawing from the event, the location data of the participants, the records of the participants, the image data of relevant objects, etc. The event processing module 310 may performs any task necessary for the event.  For example, when the event is a massively multi-player role-playing game, the event processing module 310 may create a map of players or participants in the community of the players, maintain the interactions, keep track of movements and dialogs, update the participant database 320, sending the images of the characters of the players, etc. When the event is a guided tour, the event processing module 310 may retrieve the information on a particular place near the users based on their real-time location information. When the event is a real-world promotional activity or advertisement, the event processing module 310 may retrieve slogans, promotional offers, or messages of nearby establishments and send to the participant based on the participant real-time location. “



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallace et al discloses method and system for enabling commerce using bridge between real world and proprietary environments; Park et al discloses metaverse client terminal and method for providing metaverse space capable of enabling interaction between users; Jeong et al discloses method and system for creating mixed world that reflects real state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715